DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/19/22 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7, 9-15, 17, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 requires “after heating the interfaces, at least partially crushing the interface of the thermoplastic core to form an at least partially crushed interface comprising an increased surface area for contact with the thermoplastic skin with respect to the remainder of the thermoplastic core”.  The specification does not describe after heating the interfaces, i.e. after heating an interface of the thermoplastic skin and an interface of the thermoplastic core, at least partially crushing the interface of the thermoplastic core to form an at least partially crushed interface comprising an increased surface area for contact with the thermoplastic skin with respect to the remainder of the thermoplastic core rather the specification describes prior to heating at least the interface of the thermoplastic skin/heating the interfaces at least partially crushing the interface of the thermoplastic core to form an at least partially crushed interface comprising an increased surface area for contact with the thermoplastic skin with respect to the remainder of the thermoplastic core see paragraphs [0036]-[0037] and “Accordingly, process 800 may be used prior to any of processes 100, 200, 300, 400, 500, 600, 700 to form a compressed interface 805" on the thermoplastic cores 104, 204, 304, 404, 504, 607, 704.” (Emphasis added) wherein processes 100, 200, 300, 400, 500, 600, 700 heat the interfaces.  Process 800 only heats an interface of the thermoplastic core.
Amended claim 1 requires cooling “without causing substantial deformation of the thermoplastic core while cooling the interfaces”.  The specification does not describe cooling the interfaces below a melting point of each of the thermoplastic skin and the thermoplastic core to 
Amended claim 10 requires “after heating the thermoplastic film and the interfaces, at least partially crushing the interface of the thermoplastic core to form an at least partially crushed interface comprising an increased surface area for contact with the thermoplastic film with respect to the remainder of the thermoplastic core”.  The specification does not describe after heating the thermoplastic film and the interfaces, i.e. after heating the thermoplastic film and an interface of the thermoplastic core and after heating the thermoplastic film and an interface of the thermoplastic skin, at least partially crushing the interface of the thermoplastic core to form an at least partially crushed interface comprising an increased surface area for contact with the thermoplastic film with respect to the remainder of the thermoplastic core rather the specification describes prior to at least heating the thermoplastic film and the interface of the thermoplastic skin/heating the thermoplastic film and the interfaces at least partially crushing the interface of the thermoplastic core to form an at least partially crushed interface comprising an increased surface area for contact with the thermoplastic film with respect to the remainder of the thermoplastic core see paragraphs [0036]-[0037] and “Accordingly, process 800 may be used prior to any of processes 100, 200, 300, 400, 500, 600, 700 to form a compressed interface 805" on the thermoplastic cores 104, 204, 304, 404, 504, 607, 704.” (Emphasis added) wherein processes 300, 400, 500, 600, 700 heat the thermoplastic film and the interfaces.  Process 800 only heats an interface of the thermoplastic core.
Amended claim 10 requires cooling “without causing substantial deformation of the thermoplastic core while cooling the thermoplastic film and the interfaces”.  The specification does not describe cooling the thermoplastic film and the interfaces below the melting point of each of the thermoplastic skin, the thermoplastic film, and the thermoplastic core to consolidate the thermoplastic 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 requires “to form an at least partially crushed, reticulated interface comprising an increased surface area for contact with the thermoplastic core with respect to the remainder of the thermoplastic core”.  The limitation is unclear and confusing and in particular what is required by “for contact with the thermoplastic core with respect to the remainder of the thermoplastic core”?  The core is contacted with the thermoplastic film (see claim 10 and the increased surface area is “for contact with the thermoplastic film”) so that it appears “to form an at least partially crushed, reticulated interface comprising an increased surface area for contact with the thermoplastic core with respect to the remainder of the thermoplastic core” should be - - to form an at least partially crushed, reticulated interface comprising an increased surface area for contact with the thermoplastic film with respect to the remainder of the thermoplastic core - -.


Response to Arguments
Applicant's arguments filed 1/19/22 have been fully considered but they are not persuasive.
In view of the amendments filed 1/19/22 the previous rejections as set forth in the Office action mailed 5/28/20 are withdrawn (it being noted Landi et al. (U.S. Patent 5,039,567) teaches at least partially crushing the interface of the thermoplastic core prior to heating an interface of the thermoplastic skin (Column 5, lines 29-60)).  The claims as amended are fully addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Kaufmann et al. (U.S. Patent 5,484,500) disclosing at least partially folding an interface of a core (50/50’/50”) to form an at least partially folded interface comprising an increased surface area for contact with a thermoplastic facing (52/52’) with respect to the remainder of the core while heating the thermoplastic facing and the core (Figures 1 and 3 and Column 1, lines 44-65 and Column 2, lines 41-62 and Column 3, lines 55-67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746